Citation Nr: 0942368	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-32 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for hepatitis C.  


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1967, and from July 1973 to November 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss was 
manifested within one year of separation from his first 
period of active service.


CONCLUSION OF LAW

The criteria for presumptive service connection for bilateral 
sensorineural hearing loss have been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for an organic disease of the nervous 
system, such as a sensorineural hearing loss, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309; Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385

The Veteran contends that he incurred bilateral hearing loss 
due to his active service.  Specifically, at his May 2005 VA 
examination, he stated that he was exposed to in-service 
noise from firearms, machine guns, mortars, helicopters, 
tanks, combat explosions, and demolitions.  He added that he 
did not have the use of hearing protection. 

Regarding the above contentions, the Veteran's two DD-214s 
list his military occupational specialty for each tour of 
duty as Squad Leader and Inventory Management Specialist, 
respectively.  While it is not entirely clear whether such 
positions would be consistent with the above-reported noises, 
it remains plausible that at least some of the alleged noise 
exposure would have been consistent with the circumstances of 
his service.  38 U.S.C.A. § 1154(a).  Having no evidence to 
the contrary and no basis, such as inconsistency of 
statements, for finding the Veteran incredible, the Board 
will resolve doubt in his favor and concede in-service noise 
exposure.  The question for consideration, then, is whether 
such exposure led to a chronic hearing loss disability.  
Here, the evidence supports such a finding, and therefore an 
award of service connection is warranted.  This will be 
explained further in the paragraphs that follow.  

The Veteran's hearing was normal on entrance into his first 
period of service.  Upon separation in 1967, audiological 
testing had to be conducted twice.  The first round of 
testing indicated bilateral hearing loss consistent with 
38 C.F.R. § 3.385.  Upon re-testing, the audiometric data did 
not indicate impaired hearing for VA purposes but did reflect 
clinical hearing loss in both ears.  See Hensley v. Brown, 5 
Vet. App. 155, 157 (1993) [the threshold for normal hearing 
is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.]  The separation 
examination further noted "bilateral hearing loss of high 
frequencies."  

Upon entrance into his second period of service in 1973, the 
Veteran manifested moderate bilateral hearing loss [as 
defined by 38 C.F.R. § 3.385].  Post-service VA examination 
in May 2005 again indicates bilateral hearing loss for VA 
purposes.

Based on the above, the evidence is deemed to be at least in 
equipoise as to whether the Veteran's hearing loss was 
incurred in active service.  Indeed, clinically abnormal 
hearing was demonstrated upon separation from his first tour 
of duty and it further degraded upon reenlistment to the 
point where it met the standards of impaired hearing under 
38 C.F.R. § 3.385.  There is thus every basis for finding 
that the currently diagnosed bilateral hearing loss was 
incurred in service.

In reaching the above conclusion, the Board acknowledges the 
VA examiner's May 2005 finding that hearing was essentially 
normal upon separation in 1967 and that the hearing loss was 
incurred between the Veteran's two tours of duty.  However, 
for the reasons discussed above, the examiner's 
interpretation of the 1967 audiometric data is not fully 
accurate.  In any event, even if his opinion is heeded, it 
could still be found that the hearing loss should be 
presumptively service-connected as having manifested within 
one year of separation from his first tour of duty.  Indeed, 
if it arose between periods of active service, then it is at 
least as likely as not that it arose in the first post-
service year as at any other time between 1967 and 1973.  

In light of the fully favorable disposition here, any failure 
to notify or assist the appellant is inconsequential and, 
therefore, at most, no more than harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).     


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  


REMAND

The Veteran's service treatment records are negative for any 
findings, complaints or treatment of hepatitis C.  The post-
service treatment records first note active hepatitis C in 
1995.  The Veteran maintains that his current hepatitis C is 
due to in-service sexual intercourse and exposure to fellow 
servicemen's blood during airgun injections. 

The Veterans Benefits Administration (VBA) has published the 
following guidance for adjudicating hepatitis C claims:

Population studies suggest hepatitis C 
can be sexually transmitted.  However, 
the chance for sexual transmission of 
[hepatitis C] is well below comparable 
rates for HIV/AIDS or hepatitis B 
infection. . . . The hepatitis B virus is 
heartier and more readily transmitted 
than [hepatitis C].  While there is at 
least one case report of hepatitis B 
being transmitted by an airgun injection, 
thus far, there have been no case reports 
of hepatitis C being transmitted by an 
airgun transmission.  The source of 
infection is unknown in about 10 percent 
of acute hepatitis C cases and in 30 
percent of chronic hepatitis C cases.  
These infections may have come from 
blood-contaminated cuts or wounds, 
contaminated medical equipment or multi-
dose vials of medications.

The large majority of hepatitis C 
infections can be accounted for by known 
modes of transmission, primarily 
transfusion of blood products before 
1992, and injection drug use.  Despite 
the lack of any scientific evidence to 
document transmission of hepatitis C with 
airgun injectors, it is biologically 
plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

In light of the plausibility that in-service sexual 
intercourse and airgun injections could have caused the 
Veteran's hepatitis C, an examination is needed to resolve 
this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (VA's duty to obtain an examination and opinion is 
triggered when the evidence indicates that there may be a 
nexus between the current disability or symptoms and the 
veteran's service)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by a physician with 
familiarity with infectious diseases.  
The entire claims file, to include a copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.

The examiner should examine the Veteran 
and conduct all necessary laboratory 
testing.  The examiner should discuss the 
etiology and the onset of the disease.  A 
history of all of the Veteran's potential 
risk factors of hepatitis C infection 
should be detailed in full.  The examiner 
must list and discuss all documented and 
reported pre-service, in-service, and 
post-service risk factors.  This should 
include at least the risk factors of 
inservice sexual intercourse and airgun 
injections.  The examiner should then 
rank the documented risk factors relative 
to the probability that any hepatitis C 
infection is etiologically related to the 
risk factor.  Specifically, the examiner 
is then requested to provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any diagnosed hepatitis 
C is related to the Veteran's period of 
active military service.  The bases for 
the opinion provided should be explained 
in detail.

2.  After completing the above action, 
readjudicate the claim.  If the claim 
continues to be denied, send the Veteran 
a supplemental statement of the case and 
give him time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


